Exhibit FOR IMMEDIATE RELEASE CONTACT:PAM HAMILTON May 2, 2008 415-381-8198 pam@hamiltoninkpr.com Bank of Marin Bancorp to Present at D.A. Davidson & Co. Financial Services Conference NOVATO, CA –Bank of Marin Bancorp (Nasdaq BMRC), parent company of Bank of Marin, announced today that President and CEO Russell A. Colombo and Executive Vice President and Chief Financial Officer, Christina Cook, will make a presentation at the D.A. Davidson & Co. Financial Services Conference in Seattle on Thursday, May 8, A copy of the slide presentation will be available on May 8th, 2008 at 7:25 a.m.
